DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 July 2022 has been entered.

Priority
Acknowledgement is made of the Applicant's claim of foreign priority to foreign application MX/A/2018/008965 filed 20 July 2018. A certified translation of the foreign document was received on 18 July 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diane Dunn McKay on 8 September 2022.

The application has been amended as follows:
1. (currently amended) A paint composition with prolonged release biocides to repel, reduce, and control insects, comprising: 
a) a dispersing medium of a water-based acrylic vinyl paint; 
b) microcapsules comprising at least one pyrethroid biocide or its mixture, selected from: 
b1) microencapsultated deltamethrin as an active ingredient; 
b2) microencapsulated cypermethrin as an active ingredient; and 
b3) microencapsulated cypermethrin and deltamethrin as active ingredients; 
c) at least one pyrethroid biocide or its mixture, selected from: 
c1) cypermethrin slurry; and 
c2) deltamethrin slurry; 
where said at least one pyrethroid biocide is activated or catalyzed by piperonyl butoxide (PBO) and dispersed within the vinyl acrylic paint, forming a synergistic effect between the piperonyl butoxide (PBO) and the active ingredients of the microcapsules, as well as between the piperonyl butoxide (PBO) and the slurry and wherein said microcapsules of the active ingredients are obtained by a microencapsulation process through interfacial polymerization, and/or a microencapsulation process through ionic gelation, for an extended release in terms of time of biocidal active ingredients.

Cancel claim 2.

4. (Currently amended) The paint composition with prolonged release biocides to repel, reduce, and control insects, according to claim 1 wherein said microcapsules of microencapsulated deltamethrin are comprised of: 
from 20% to 30% mineral oil; 
from 9% to 15% of active ingredient of the deltamethrin; 
from 15% to 20% propylene glycol; 
from 1% to 4% of 10 mole nonyl phenol 
from 1% to 4% melamine; 
from 1% to 4% of chitosan; 
from 1% to 2% of 50% acetic acid; 
from 2% to 4% of 25% glutaraldehyde; 
from 0.1% to 0.5% of 50% sodium hydroxide; 
from 0.1% to 0.5% of 5% calcium chloride; and 
distilled water to complete a final volume of an emulsion to be encapsulated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate the product-by-process limitations of former claim 2. These process limitations require a microencapsulation process that results in a porous microstructure. The closest prior art, Ribot Barroso et al. (US 9,968,095) and Ohtsubo et al. (US 5,063,059), both use processes that result in solid, nonporous structures. Therefore, the instantly claimed composition is different in structure than the prior art. Neither Ribot Barroso or Ohtsubo provide motivation to modify the process to result in a porous structure. A search of the prior art does not provide any teachings or suggestions for preparing the claimed mixture of microencapsulated biocide with biocide slurry in a porous microcapsule. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613